Judgment, Supreme Court, New York County (Walter Schackman, J.), entered December 16, 1993, which granted respondents’ cross motion to dismiss petitioners’ application pursuant to CPLR article 78 seeking to compel respondents to remove and release emergency repair liens filed against certain properties owned by petitioners, unanimously affirmed, with costs.
Petitioners’ allegations that respondent Department of Hous*510ing Preservation and Development (HPD) failed to comply with the statutory prerequisites for imposing emergency repair liens are not only too conclusory to support their claim that HPD exceeded its authority, but are largely belied by a record demonstrating that petitioners in fact received adequate notice of, but failed to contest, the charges underlying the liens now in place. Accordingly, it is immaterial that the documentation submitted by HPD in support of its cross motion does not conclusively establish the correctness of all such charges. Also without merit is petitioners’ challenge to the liens assessed against the prior owners, since, even if they have standing to contest invalidly created, preexisting charges, they have failed to raise an issue of fact as to whether such charges were invalidly created. Nor did the IAS Court err in holding petitioners barred from challenging the charges covered by in rem installment agreements. While the agreements specifically cover all "legal” charges, absent demonstration that the charges assessed were not legal, petitioners’ attempt to avoid enforcement of the agreements necessarily fails. We have considered petitioners’ other claims and find them to be without merit. Concur—Rosenberger, J. P., Rubin, Kupferman, Nardelli and Tom, JJ.